                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                  CASE NO. 18-60790-CIV-DIMITROULEAS/SELTZER

HERIBERTO RIVERA, JR.,
ALBERTO DELGADO,
and MARIO ORTEGA,

              Plaintiffs,

vs.

MATTEO’S LANDSCAPING, CO., INC.,
MATTHEW D. MARANO,
ANN MARANO, and
MATTHEW MARANO, JR.,

           Defendants.
________________________________/

                                           ORDER

       THIS CAUSE is before the Court on referral [DE 15 and 20] from the District Court

for appropriate disposition of all pretrial discovery motions. Plaintiffs have filed a Motion

to Compel [DE 26] responses to Interrogatories and a Request for Production. Upon

review of that Motion, the Court entered an Order Setting Discovery Procedure [DE 27],

ordering Defendants to produce certain discovery and directing counsel for the parties to

meet and confer for the purpose of conferring in good faith on the remaining discovery

issues. The parties were directed to file a Joint Status Report, in a specific format,

identifying the remaining issues/discovery requests to be considered. The Order [DE 27]

specifically stated that “[n]o additional written discovery motions or memoranda of law shall

be filed unless requested by the Court.”

       Notwithstanding the Court’s Order, on December 18, 2018, Defendants filed a

Response to Plaintiff’s Motion to Compel Discovery in which they reported that certain
discovery responses had been provided and argued against the relevancy of other

discovery requests. Also on that date, Plaintiffs filed an unopposed Motion for Extension

of Time [DE 30] requesting additional time within which to confer with opposing counsel as

required by the Court’s Order Setting Discovery Procedure [DE 27].

       In order for the Court to be fully informed as to the remaining matters in dispute and

to allow the parties the opportunity to narrow the issues, it is hereby

       ORDERED AND ADJUDGED that Plaintiff’s Motion for Extension of Time [DE 30]

is GRANTED. Plaintiff’s Motion to Compel [DE 26] is DENIED WITHOUT PREJUDICE.

Counsel for the parties shall meet on or before December 28, 2018, in a good faith effort

to resolve their discovery dispute. Any matters pertaining to Plaintiffs’ discovery requests

and Defendants’ responses thereto that remain for determination by the Court will be

memorialized in a Joint Status Report in the format detailed in the Court’s Order Setting

Discovery Procedure [DE 27]. The Joint Status Report shall be filed with the Court by

January 4, 2019, and shall only reference matters that require determination by the Court.

No further written motions or memoranda addressing Plaintiff’s discovery requests will be

considered.

       DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 19th day of

December 2018.




Copies furnished counsel via CM/ECF



                                             2
